Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 13, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
  143475(69)(71)                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices




  BRUCE WHITMAN,
           Plaintiff-Appellant/
           Cross-Appellee,
                                                                    SC: 143475
  v                                                                 COA: 294703
                                                                    Genesee CC: 08-087993-CL
  CITY OF BURTON and CHARLES SMILEY,
             Defendants-Appellees/
             Cross-Appellants.
  ______________________________________


         On order of the Chief Justice, motions by the Michigan Association for Justice and
  the Michigan Municipal League, Michigan Townships Association and the Public
  Corporation Law Section of the State Bar of Michigan for leave to file briefs amicus
  curiae are considered and they are granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 13, 2012                     _________________________________________
                                                                               Clerk